Exhibit 10.1

[PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIALITY UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT THAT HAVE BEEN OMITTED ARE
MARKED WITH “[***].” A COPY OF THIS EXHIBIT WITH ALL SECTIONS INTACT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]

FDBU-BMT Commercial Supply Agreement

COMMERCIAL SUPPLY AGREEMENT

This Commercial Supply Agreement dated March 29, 2016 (this “Agreement”) between
BioMimetic Therapeutics, LLC (“Sponsor”), a Delaware limited liability company,
with offices 389 Nichol Mill Lane, Franklin, TN 37067 and FUJIFILM Diosynth
Biotechnologies U.S.A., Inc., a Delaware corporation (“Fujifilm”), having its
principal place of business at 101 J. Morris Commons Lane, Morrisville, NC
27560, (each a “Party”, collectively, the “Parties”).

WHEREAS, Sponsor and Fujifilm entered into a Master Bioprocessing Services
Agreement dated [***] that was or may be subsequently amended with change orders
(“MBSA”), pursuant to which Fujifilm agreed to perform certain process
development services including process validation and Conformance Campaign (as
defined below) with respect to the material known as rhPDGF-BB on behalf of
Sponsor;

WHEREAS, Sponsor wants Fujifilm to Manufacture (as defined below) in accordance
with the terms of this Agreement the Drug Substance (as defined below), for
routine commercial supply of the Drug Product (as “Drug Product” is defined
below); and

WHEREAS, Fujifilm wants to Manufacture the Drug Substance.

Now, therefore, in consideration of the above statements, which form part of
this Agreement, and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the Parties hereto agree as follows:

Definitions:

“Affiliate” shall mean in relation to either Party, any corporation, association
or other business entity which directly or indirectly controls, is controlled by
or is under common control with such Party and “control” shall mean the legal
power to direct or cause the direction of the general management and policies of
such entity whether through the ownership of at least 50% of voting securities
or capital stock of such business entity or any other comparable equity or
ownership interest with respect to a business entity other than a corporation.

“Agreement” shall have the meaning set forth in the preamble.

“Annual Program Fee” shall mean the annual fee paid for Process Surveillance and
Regulatory Support as specified in Sections 3(b) and 3(c) and disposal fees, as
set forth in Attachment 1. The Annual Program Fee does not include non-routine
activities, such as pre-approval inspections, mock inspections and other efforts
needed to prepare for pre-approval inspections.

“Assumptions” shall have the meaning set forth in Section 11(a).

“Batch” shall mean a Drug Substance Batch.

“Batch Packet” shall mean the package of relevant documentation, including, but
not limited to, production records, in-process and release testing, and QA lot
release documents, to be transferred to Sponsor in relation to a Drug Substance
Batch as detailed in Attachment A to the Quality Agreement.

 

CONFIDENTIAL    1 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

“Batch Price” shall mean the Manufacturing Price plus the price of Process
Consumables Category A and B used in the Manufacture of a Drug Substance Batch.

“Binding Order” shall mean a non-cancellable order(s) of a specified number of
Batches to be delivered to Sponsor (and Sponsor’s Commercial Partner, if
applicable) by Fujifilm in accordance with Section 16, which order shall be
submitted to Fujifilm according to the process specified in Section 4.

“Biologics License Application” or “BLA” shall mean Sponsor’s request for
permission to introduce, or deliver for introduction a biologic product into
commerce under 21 CFR 601.2, 21 CFR 211 and equivalent non-US regulations.
Sponsor is the applicant and subsequent Holder of the Registration Documents
(i.e. BLA or equivalent non-US regulatory documents) for Drug Substance.

“Campaign” shall mean the Manufacture of an Intermediate Batch or Drug Substance
Batch or a series of Intermediate Batches or Drug Substance Batches.

“Campaign Fee” shall mean together the Campaign Report Fee and the Resin Price.

“Campaign Report Fee” shall mean the price of campaign summary reports specified
in Attachment 1 that is invoiced per each campaign as part of the Campaign Fee.

“cGMP” shall mean current Good Manufacturing Practice pursuant to (a) the U.S.
Federal Food, Drug and Cosmetics Act as amended (21 USC 301 et seq), (b) U.S.
regulations in Title 21 of the US Code of Federal Regulations Parts 210, 211,
600 and 610, (c) the EC Guide to Good Manufacturing Practices for Medicinal
Products v.4, including relevant sections of DIR 2003/94/EC, and
(d) International Conference of Harmonization (ICH) Guidance for Industry Q7
Good Manufacturing Practice Guidance for Active Pharmaceutical Ingredients.

“Change Order” shall have the meaning set forth in Section 11(b).

“Claim” shall have the meaning set forth in Section 19.

“Confidential Information” shall have the meaning set forth in Section 12(d).

“Conformance Campaign” shall mean the manufacturing campaign at Fujifilm to be
performed in 2016 under the MBSA and the associated Scope of Work #1 under the
MBSA.

“Downstream Campaign” shall mean a Manufacturing campaign to produce Drug
Substance from Intermediate.

“Drug Product” shall mean the filled and finished final dosage form of Drug
Substance together with other active or inactive ingredients intended for
commercial or clinical use.

“Drug Substance” shall mean [***] derived recombinant human platelet derived
growth factor B-homodimer, rhPDGF-BB purified from Intermediate.

“Drug Substance Batch” shall mean Drug Substance derived from [***] fermentation
runs of Intermediate at [***] working volume scale producing [***] Intermediate
Batches resulting in [***] of purified Drug Substance.

 

CONFIDENTIAL    2 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

“Drug Substance Batch Price” shall mean the portion of the Batch Price allocated
to the Manufacturing of the Drug Substance Batch from Intermediate. The price of
one (1) Drug Substance Batch shall be [***] of the Batch Price.

“Drug Substance Manufacturing Campaign” shall mean a manufacturing campaign to
produce Drug Substance from Intermediate

“Drug Substance Invention” shall have the meaning set forth in Section 13(a).

“Drug Substance Specifications” shall mean the specifications agreed by the
parties for the Drug Substance pursuant to the Quality Agreement and attached to
the Quality Agreement.

“Extension Term” shall have the meaning set forth in Section 24(a).

“Facility” or “Facilities” shall mean, collectively or individually, the GMP
Facility, Fujifilm’s process development laboratories and Fujifilm’s
administrative building located at 101 J. Morris Commons Lane, Morrisville,
North Carolina 27560.

“FDA” shall mean the United Stated Food and Drug Administration.

“Force Majeure” shall mean any cause beyond the reasonable control of the
non-performing party which for the avoidance of doubt and without prejudice to
the generality of the foregoing shall include governmental actions, war, riots,
terrorism, civil commotion, fire, flood, epidemic, labour disputes (excluding
labour disputes involving the work force or any part thereof of the party in
question), restraints or delays affecting shipping or carriers, currency
restrictions, and act of God, but shall not include failure of Drug Product in
clinical trials or failure of Drug Product to gain regulatory approval or the
negligence or intentional misconduct of the non-performing party.

“[***] Eluate” shall mean the Intermediate Batch produced from [***]
fermentations followed by capture on a [***] column and eluation from that
column.

“Fujifilm Confidential Information” shall have the meaning set forth in
Section 12(b).

“Fujifilm Factor” shall mean (i) [***], or (ii) [***], (iii) [***], or
(iv) [***] specified in process documentation.

“Fujifilm Group” shall have the meaning set forth in Section 19(b).

“GMP Facility” shall mean Fujifilm’s manufacturing plant located at 6051 George
Watts Hill Drive, Durham, North Carolina 27709.

“Indemnified Party” shall have the meaning set forth in Section 19(c).

“Indemnity Claim” shall have the meaning set forth in Section 19(c).

“Initial Term” shall have the meaning set forth in Section 24(a).

“Intermediate” shall mean [***] eluate Manufactured in the GMP Facility.

 

CONFIDENTIAL    3 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

“Intermediate Batch” shall mean [***] eluate Manufactured in the GMP Facility
from [***] working volume fermentations. [***] Intermediate Batches are used to
Manufacture [***] Drug Substance Batch.

“Intermediate Batch Price” shall mean the portion of the Batch Price allocated
to the Manufacturing of the Intermediate Batches used in the Manufacture of such
Drug Substance Batch. The price of one (1) Intermediate Batch shall be [***] of
the Batch Price.

“Intermediate Manufacturing Campaign” shall mean a manufacturing campaign to
produce Intermediate

“Joint Steering Committee” shall have the meaning set forth in Section 26(a).

“Key Manufacturing Assumptions” shall have the meaning set forth in
Section 11(a).

“Loss” shall have the meaning set forth in Section 19(a).

“Manufacture” shall mean the manufacture of Intermediate and Drug Substance by
Fujifilm and related activities, such as quality assurance, quality control and
testing.

“Manufacturing Price” shall mean the price for Manufacture of a Drug Substance,
as set forth in Attachment 1.

“Maximum Annual Order” shall mean the maximum number of Batches that Fujifilm
shall be obligated to Manufacture in a calendar year for Sponsor and its
Commercial Partners, as further defined in Section 4(b).

“Minimum Annual Order” shall mean the minimum number of Batches that Sponsor and
its Commercial Partners together shall be obligated to purchase and Fujifilm
shall be obligated to Manufacture in a calendar year pursuant to Binding Orders,
as determined according to Section 4(b).

“Minimum Order Quantity” shall mean the minimum number of Batches that Sponsor
and its Commercial Partners shall be obligated to purchase under a Binding Order
and Fujifilm shall be obligated to Manufacture pursuant to a Binding Order(s)
from Sponsor and its Commercial Partners, as determined according to
Section 4(b).

“Modification” shall have the meaning set forth in Section 11(b).

“[***] Batch” shall mean a Drug Substance batch which: (i) has [***] produced in
accordance with [***]; (ii) does [***] the Drug Substance [***]; or (iii) does
[***] the requirements outlined in the [***] in writing by [***].

“Party” or “Parties” shall have the meaning set forth in the preamble.

“Process Consumables” shall mean materials consumed during the Manufacture of
Intermediate and Drug Substance. For purpose of this Agreement, this definition
includes, but is not limited to, [***].

“Process Consumables Category A” shall mean Process Consumables which are part
of Fujifilm’s common stock.

 

CONFIDENTIAL    4 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

“Process Consumables Category B” shall mean Process Consumables which can only
be sourced from one vendor, the list of which is included in Attachment 2.

“Process Consumables Category C” shall mean resins, the list of which is
included in Agreement 2.

“Process Consumables Price” shall mean the price for Process Consumables
Category A and Process Consumables Category B used in the Manufacture of such
Drug Substance Batch including a [***] fee for [***] of such Process
Consumables.

“Process Invention” shall have the meaning set forth in Section 13(a).

“Program” shall mean the Manufacturing services to be performed under this
Agreement.

“Purchase Order” shall mean a purchase order(s) issued by Sponsor and/or
Sponsor’s Commercial Partner against then current Drug Substance Binding Order

“Quality Agreement” shall mean the commercial quality agreement that Parties
shall enter into no later than [***], which may be amended from time to time,
and which shall contain essentially the same terms, when applicable, as the
Quality Agreement signed on [***].

“Registration Documents” shall mean any and all Regulatory Authority approvals
necessary for the distribution, import, storage or handling of the Drug Product
and the manufacturing, import, marketing, distribution and sale of the Drug
Product as labeled, packaged and presented for sale to the health care trade.

“Regulatory Authority” shall mean any national, regional, state or local
regulatory agency, department, bureau, commission, council or other governmental
entity with authority over the Manufacture, production, use or storage,
transport, clinical testing, marketing, pricing or sale of Drug Substance in the
United States, Canada, European Union, and Australia, including FDA, or any
successor agency or authority thereto, and the European Medicines Agency, or any
successor agency or authority thereto or any such foreign regulatory body that
has adopted equivalent regulations for the Manufacture, production, use,
storage, transport, clinical testing, marketing, pricing or sale of Drug
Substance as the United States and/or the European Union. This definition may be
expanded to other regulatory authorities upon mutual written agreement.

“Reservation Fee” shall have the meaning set forth in Section 9(a).

“Resin Price” shall mean the price for Process Consumables Category C including
a [***] fee for handling, storage and testing of such Process Consumables.

“Safety Stock” shall have the meaning set forth in Section 8(b).

“Specifications” shall mean the specifications agreed by the parties for the
Product pursuant to the Quality Agreement.

“Sponsor” shall have the meaning set forth in the preamble.

“Sponsor’s Commercial Partners” shall have the meaning set forth in Section 2.
Attachment 4 lists Sponsor’s Commercial Partners.

“Sponsor’s Confidential Information” shall have the meaning set forth in
Section 12(a).

 

CONFIDENTIAL    5 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

“Sponsor Deliverables” shall mean the reference standard materials and Starting
Material

“Starting Material” shall mean the vials of [***] working cell banks.

“Upstream Campaign” shall mean a Manufacturing Campaign to produce Intermediate.

Section 1

Relation to Quality Agreement

Terms defined in this Agreement shall have the same meaning when used in the
Quality Agreement. In the event of any conflict between this Agreement and the
Quality Agreement, the terms of this Agreement shall have precedence, except
with respect to matters of quality and regulatory, in which case the terms of
the Quality Agreement shall govern.

Section 2

Biologic License Application and Sponsor’s Commercial Partners

The Parties acknowledge and agree that Sponsor intends to be the Registration
Document (i.e. BLA, EMA, etc.) holder for Drug Product in all territories where
such Drug Product will be sold by Sponsor, Sponsor’s Commercial Partners, and
Other Recipients of Drug Substance (as defined below and listed in Attachment
4.) Furthermore, the Parties acknowledge that Sponsor is in contractual
agreements, or may enter into contractual agreements during the Term, with third
parties, including without limitation, [***] and [***] (collectively,
“Recipients of Drug Substance”), as listed in Attachment 4 that can be amended
from time to time by mutual agreement of Parties, that may introduce Drug
Product into commerce under Sponsor’s Registration Documents (i.e. BLA, EMA,
etc.). If agreed in writing by Sponsor by amending Attachment 4, Fujifilm may
enter into separate commercial supply agreements with selected Recipients of
Drug Substance designated in Attachment 4 as Sponsor’s Commercial Partners
(“Sponsor’s Commercial Partners”), subject to Section 3 e) below in all
respects.

Section 3

Manufacture of Product

 

  a) Manufacture of Drug Substance. Fujifilm will Manufacture the Drug Substance
under Sponsor’s BLA exclusively for Sponsor and Sponsor’s Commercial Partners at
the GMP Facility, based on Binding Orders submitted by Sponsor, in accordance
with the terms and conditions of this Agreement, the Quality Agreement and cGMP.

 

  b) Process Surveillance. Fujifilm will perform process surveillance on all
Batches Manufactured under this Agreement, which will include the surveillance
listed below in addition to any surveillance detailed in the Quality Agreement:

 

  I. Trending process yield and release testing data in accordance with the
mutually agreed process surveillance plan, including per [***];

 

  II. Statistical analysis of surveillance parameters at the end of each [***]
once a minimum of [***] are available;

 

  III. Preparation of surveillance parameter data report after [***] of each
[***]; and

 

CONFIDENTIAL    6 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

  IV. Trend analysis across all [***] in the previous year in support of the
Annual Planning Meeting.

 

  c) Regulatory Support. Fujifilm will provide routine regulatory support to
Sponsor for the Program directly related to Drug Substance at Sponsor’s request
that will include:

 

  I. Review and comment on the initial and the routine [***];

 

  II. Support of [***] and responses to any [***];

 

  III. Updates to [***]; and

 

  IV. Site [***].

Any additional regulatory support, including without limitation support of any
regulatory submissions outside of the United States, [***], which exceeds
reasonable expectations of the Parties established upon Agreement execution,
will be mutually agreed upon by the parties and provided by Fujifilm based on a
Change Order or separate agreement.

 

  d) Sponsor Obligations. Sponsor shall:

 

  I. Perform its obligations as set forth in this Agreement and the Quality
Agreement.

 

  II. Support and cooperate with the execution of the Program and each Binding
Order.

 

  III. Not engage in any negligent act or omission, which may reasonably be
expected to prevent or delay the successful execution of the Program.

 

  e) [***].

Section 4

Ordering; Annual Planning Meetings; Scheduling

 

  a) Intermediate Safety Stock. Fujifilm shall establish and carry a Safety
Stock of Intermediate sufficient to Manufacture one (1) Batch of Drug Substance.
Sponsor may specify higher level of Intermediate Safety Stock. The safety stock
of Intermediate shall be established during the [***]. The Intermediate from the
safety stock shall be utilized in the [***] Drug Substance Manufacturing
Campaign and shall be continuously replenished with new Batches from
Intermediate Manufacturing Campaigns. The cost of Intermediate Safety Stock
shall be [***]. A [***] for establishing or increasing Intermediate Safety Stock
shall be delivered to Fujifilm by Sponsor no later than [***] of the year
preceding the establishment or increase in Intermediate Safety Stock.

 

  b) Minimum and Maximum Annual Orders

 

  I. Fujifilm, Sponsor, and its Commercial Partners shall [***] on a Minimum
Annual Order and a Maximum Annual Order during a calendar year. The Minimum and
the Maximum Annual Orders shall be [***] during Annual Planning Meetings to
ensure they meet then current forecast and if adjustments are required, new
limits for Minimum Annual Orders and/or Maximum Annual Orders, as applicable,
shall be [***] and recorded in an Agreement addendum.

 

  II. The Minimum Order Quantity shall be [***] Batches

 

  III. The initial Minimum Annual Order shall be [***] Batches

 

  IV. The initial Maximum Annual Order shall be [***] Batches

 

CONFIDENTIAL    7 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

  c) Manufacturing Campaigns in 2017 and 2018.

 

  I. Sponsor intends to apply for a manufacturing site transfer for the BLA
(“Site Transfer Approval”) in 2016 and expects a preapproval inspection in 2018
with routine commercial supply starting in 2019. Parties agree that Fujifilm
shall maintain [***] following the Conformance Campaign and prior to initiation
of routine commercial supply, as follows:

 

  a) During the calendar year 2017, and in case of delays in the application for
market authorization (“Application Delay”) during any of the following years of
such delay, Fujifilm shall execute one Drug Substance Manufacturing Campaign
consisting of [***] including [***] (collectively, an “Engineering Run”.) The
purpose of the Engineering Run will be to maintain staff training and test
manufacturing readiness of equipment and facilities. The Engineering Run(s) will
be performed using GMP documentation and will include in-process and Product
testing in Quality Control laboratories, but will [***]. The product from the
Engineering Run(s) will not be suitable for human use. The Engineering Run(s)
will [***]. Sponsor and Fujifilm may agree to implement Process changes and/or
improvements during the Engineering Run(s). The Parties shall agree on a Change
Order in accordance with Section 11 below prior to implementation of any such
changes or improvements and Sponsor shall carry the regulatory and financial
risk resulting from such implementation.

 

  b) During the calendar year 2018, or in the case of Application Delay during
the year when a preapproval inspection is scheduled, Fujifilm shall execute a
cGMP manufacturing campaign consisting of at least [***] Batches (“cGMP
Manufacturing Campaign”), providing that Fujifilm shall make a commercially
reasonable effort to execute the cGMP Manufacturing Campaign to coincide with
the regulatory preapproval-inspection. If more Batches are required, Sponsor and
Fujifilm shall agree on the number and timing of such Batches in a Change Order.
The Drug Substance resulting from the cGMP Manufacturing Campaigns will comply
with [***] of this Agreement.

 

  d) Annual Planning Process

 

  I. Fujifilm, Sponsor and Sponsor’s Commercial Partners shall meet at least
once a year, no later than [***] and then no later than [***] of each of the
following years of the Term for an Annual Planning Meeting to:

 

  a. align [***] for the following calendar year.

 

  b. agree on the [***] for the following calendar year.

 

  c. create a [***] that reflects the [***] at least one [***].

 

  d. agree on [***]

 

  e. agree on the [***]

 

  f. agree on [***] in accordance with the [***].

 

  II. After completion of the manufacturing campaign for any given year, Sponsor
and the Commercial Partners will meet to review [***] of Drug Substance produced
and [***] of Drug Substance [***], following the methodology in Attachment 3.

 

  e) Product Rolling Forecast.

 

  I. Before the end of the first month of each quarter, Sponsor and the
Sponsor’s Commercial Partners shall provide Fujifilm an updated [***] rolling
manufacturing forecast (“Rolling Manufacturing Forecast”) that includes both the
[***], starting with the following quarter and a long term forecast (“Long Term
Forecast”) for months [***]. Except for the [***] Forecast (hereinafter
defined), the Rolling Manufacturing Forecasts will not be binding on Sponsor.

 

CONFIDENTIAL    8 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

  II. Sponsor and the Sponsor’s Commercial Partners shall provide Fujifilm with
the first Rolling Manufacturing Forecast no later than [***].

 

  III. The Rolling Manufacturing Forecast shall be constructed in such a way
that the increase or decrease in the number of required Batches from one
calendar year to the next calendar year does not exceed [***], rounded up in
case of an increase or rounded down in case of a decrease. A forecast that does
not meet such criteria shall not be binding to Fujifilm, unless accepted in
writing. If Fujifilm does not accept the forecast, Parties shall meet to
negotiate a forecast that is acceptable to both Parties.

 

  IV. Subject to Section 4(e)(III), the Rolling Manufacturing Forecast provided
in the fourth quarter of a calendar year (each a “[***] Forecast”) shall become
an order for the next [***] with the order periods as follows:

 

  a. Binding Period. Months [***] of each [***] Forecast shall become the
Binding Order for the next [***].

 

  b. [***]. Months [***] of each [***] Forecast shall be [***] as follows:
Except for the First Binding Period (hereinafter defined), for which this
Section 4.e) IV.b. does not apply, the forecast for the Binding Period included
in each subsequent [***] Forecast will be at least [***] (rounded up) of the
amount forecasted for the [***] in the immediately preceding [***] Forecast (or
the Minimum Annual Order, whichever is greater) but no more than [***] (rounded
down) of the amount forecasted for the [***] in the immediately preceding [***]
Forecast (or the Maximum Annual Order, whichever is less).

 

  c. Long Term Forecast Period spanning the months [***] shall be used for long
term planning only and shall not be binding on any Party

 

  d. A Purchase Order(s) reflecting the Binding Order for the next [***] shall
be delivered to Fujifilm by Sponsor and Sponsor’s Commercial Partner no later
than [***] of the year preceding the Binding Period.

 

  f) First Binding Period.

 

  I. The first Binding Period shall be the calendar year 2019, or in case of
delay in the Site Transfer Approval, the first calendar year following the Site
Transfer Approval (“First Binding Period”).

 

  II. Sponsor shall submit a Purchase Order for the First Binding Period
according to Section 4(e) no later than [***] or [***] of the year of Site
Transfer Approval.

 

  III. During the First Binding Period and each subsequent Binding Period
Fujifilm shall:

 

  a. Manufacture the Drug Substance Batches specified in the applicable [***]
and resulting Purchase Order.

 

  b. Establish an Intermediate Safety Stock according to Section 4(a).

 

  g) Change within Binding Period

 

  •   If the Sponsor or the Sponsor’s Commercial Partners request increase of
number of Batches within a Binding Period Fujifilm shall [***]. Within [***]
business days after receiving information from Fujifilm that they can add to the
Binding Order, Sponsor and/or Sponsor’s Commercial Partner, as applicable, shall
issue a Purchase Order for such number of Batches. The payments for the
additional Batches shall follow the procedure in [***]. Such additional Batches
shall become part of the Binding Order for the Binding Period and shall be
purchased by Sponsor at the same [***].

 

  h) Scheduling.

 

CONFIDENTIAL    9 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

  I. Within [***] following the Annual Planning Meeting, Fujifilm shall confirm
the preliminary manufacturing schedule, or propose an alternative schedule that
takes into account [***], and shall provide Sponsor with [***].

 

  II. Fujifilm shall promptly inform Sponsor of any material changes in the
[***].

 

  i) Orders Before First Binding Period. Fujifilm agrees to use commercially
reasonable efforts to Manufacture Drug Substance which may be ordered by Sponsor
after the Site Transfer Approval but before the First Binding Period, if any.

Section 5

Sponsor Deliverables

 

  a) Timely Provision. Sponsor shall provide Sponsor Deliverables to Fujifilm on
a timely basis. Sponsor will be solely responsible (as between Sponsor and
Sponsor’s Commercial Partners) to timely provide Fujifilm with adequate supply
of Starting Material. The Starting Material will meet the necessary quantity and
quality requirements for Fujifilm to Manufacture the Intermediate and Drug
Substance for Sponsor and Sponsor’s Commercial Partners. Failure by Sponsor to
provide Sponsor Deliverables, including appropriate amounts of Starting Material
as required for Manufacturing under Binding Orders plus appropriate quantity of
back-up Starting Material on a timely basis and otherwise as necessary to
execute the Program for Sponsor and Sponsor’s Commercial Partner’s without
delay, may result in additional charges to Sponsor and a possible delay in
meeting Program objectives.

 

  b) Title to Sponsor Deliverables. Title to Sponsor Deliverables shall remain
with Sponsor. Fujifilm shall not sell, pledge, hypothecate, dispose of, or
otherwise transfer any interest in Sponsor Deliverables except as otherwise
provided in this Agreement. Notwithstanding the foregoing, Sponsor acknowledges
and agrees that Starting Material may be used in the manufacture of Intermediate
and/or Drug Substance for Sponsor’s Commercial Partners. Fujifilm shall provide
safe and secure storage conditions for Sponsor Deliverables while they are at
Fujifilm’s location. Upon termination or expiration of this Agreement for any
reason, Fujifilm will return to Sponsor all unused Sponsor Deliverables which
have been delivered to Fujifilm by Sponsor within [***] of such termination.

Section 6

Compliance with Government Regulations

 

  a) GMP Facility. Intermediate and Drug Substance shall be Manufactured in
Fujifilm’s GMP Facility. Fujifilm shall operate the GMP facility in compliance
with Applicable Law and any requirements provided for in the Quality Agreements.
Fujifilm shall not permit debarred persons to participate in any Program.
Fujifilm shall undertake reasonable steps to prevent such participation.

 

  b) Regulatory Strategy. Sponsor shall have the right and responsibility for
determining regulatory strategy, decision and actions relating to a Program and
the applicable Drug Substance and, subject to each party’s contractual
obligations under this Agreement, Fujifilm shall have the right and
responsibility for determining regulatory strategy, decision and actions to the
extent relating to (i) the Facility; (ii) Fujifilm’s quality systems; (iii) any
requirement imposed on Fujifilm by a Regulatory Authority or (iv) any other
commitments made by Fujifilm prior to the Effective Date of this Agreement.
Fujifilm hereby represents that to [***], no requirement imposed on [***] as of
the Effective Date or any other [***] or prevent Fujifilm from performing the
Program or otherwise complying with its obligations hereunder.

 

CONFIDENTIAL    10 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

  c) Regulatory Changes. If U.S. government regulatory requirements change or if
the mutually agreed upon expansion of the definition of “Regulatory Authority”
impacts Fujifilm’s regulatory obligations hereunder, Fujifilm will use
reasonable efforts to satisfy the new requirements. In the event that compliance
with such new applicable regulatory requirements necessitates a change in the
Program, Fujifilm will submit to Sponsor a Change Order for such affected
Program or Programs in accordance with Section 11 of this Agreement.

 

  d) Information and Knowledge. Sponsor will provide Fujifilm with all
the information and knowledge necessary to carry out the Program correctly in
accordance with regulations in force, and any marketing authorization for
the Product. Sponsor will ensure that Fujifilm is fully aware of any problems
associated with the Product or the Program which might pose a hazard to
Fujifilm’s premises, equipment, personnel, other materials or other products.

 

  e) Regulatory Conflicts. In the event of a conflict in government regulations,
Sponsor and Fujifilm will agree which regulations shall be followed by Fujifilm
in its performance of the Program to comply with regulatory requirements and
advance such Program.

Section 7

Facility Visits

The terms and conditions of Sponsor audits and other visits are provided in the
Quality Agreement.

Section 8

Process Consumables and Safety Stock

 

  a) Process Consumables. Fujifilm shall procure sufficient Process Consumables
to meet Manufacturing requirements specified in a Binding Order. Process
Consumables Category A and Process Consumables Category B will be allocated to
individual Batches. Process Consumables Category C will be used no more than
[***] times in a Downstream Campaign. If a Downstream Campaign is greater than
[***] Drug Substance Batches, a new order of Process Consumables Category C will
be used after each [***] Drug Substance Batches. Process Consumables Category C
shall not be reused for Downstream Campaigns which are not Manufactured in
succession, unless otherwise agreed by Parties in writing. Sponsor recognizes
that Fujifilm may be required to purchase quantities of Process Consumables in
excess of the amount actually consumed in the Manufacture of Intermediate and
Drug Substance under Binding Order(s) due to minimum purchase quantity, overages
of resins needed for proper packing or columns, overage of materials needed for
proper weigh-outs, or similar requirements.

 

  b)

Process Consumables Safety Stock. In addition to Process Consumables required
for Manufacturing, Fujifilm shall carry a safety stock of Process Consumables
for uninterrupted Manufacturing of Drug Substance (“Safety Stock”). [***] for
establishing a Safety Stock of Process Consumables Category A sufficient to
fulfill obligations under Binding Orders. No later than [***] from the date of
[***] of the [***], Fujifilm and Sponsor shall jointly determine the required
initial level of Safety Stock of Process Consumables Category B and Process
Consumables Category C. Sponsor shall carry the expense of

 

CONFIDENTIAL    11 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

  procurement of initial Process Consumables Category B and Process Consumables
Category C, establishing their required initial Safety Stock, and any future
adjustments to the Safety Stock. Fujifilm shall rotate the Process Consumables
in the Safety Stock and shall be [***] the Safety Stock of Process Consumables
Category B and Process Consumables Category C. Pricing and invoicing for the
initial Safety Stock of Process Consumables Category B and Process Consumables
Category C is set forth in Section 9(e).

 

  c) Delays in Obtaining Process Consumables. Fujifilm shall not be responsible
or liable to Sponsor for any difficulties or delays in obtaining Process
Consumables which cannot be obtained due to supplier shortages or supplier
quality issues; to the extent such difficulties or delays are not caused by
Fujifilm negligence.

 

  d) Disposal of Expired or Unused Process Consumables and Safety Stock.
Fujifilm shall be responsible for disposal of expired or unused Process
Consumables. The cost of such Process Consumables and their disposal shall be
borne by Fujifilm except of Process Consumables from Safety Stock not regularly
stocked by Fujifilm, disposal cost of which shall be borne by Sponsor unless
such Process Consumables are expired or unused due to Fujifilm’s delay in the
commencement of a Campaign for reasons other than Sponsor delay. Fujifilm shall
invoice Sponsor for disposal of any Process Consumables from the Safety Stock
not regularly stocked by Fujifilm, except as set forth in the preceding
sentence.

Section 9

Compensation

 

  a) Payments for Engineering Run(s). Sponsor shall pay for Engineering Run as
follows:

 

  i. [***] of the Engineering Run Price by [***] of the year preceding the
calendar year in which the Engineering Run is scheduled

 

  ii. [***] of the Engineering Run Price [***]

 

  iii. [***] of the Engineering Run Price [***]

 

  iv. [***] of the Engineering Run Price [***].

 

  b) Payments for Batches to be manufactured in the cGMP Manufacturing Campaign
before the Initial Binding Period, including but not limited to Batches to be
produced concurrently with the pre-approval inspection:

 

  i. [***] of cumulative price for all such Batches ordered upon submission of a
purchase order, but no later than the Sponsor’s submission for market
authorization leading to the pre-approval inspection

 

  ii. [***] of cumulative price for all such Batches upon [***]

 

  iii. [***] of cumulative price for all such Batches upon [***]

 

  iv. [***] of Batch Price [***]. The corresponding payment for each such Batch
will be invoiced separately upon shipment of such Batch.

 

  c) Payments for Batches Manufactured Under Binding Orders. Sponsor shall pay
for Batches of Product specified in Binding Order as follows:

 

  i. [***] of Binding Order upon submission of Purchase Order

 

  ii. [***] of Binding Order [***]

 

  iii. [***] of Binding Order [***]

 

  iv. [***] of Binding Order [***]. The corresponding payment for each Batch
will be invoiced separately upon shipment of such Batch.

 

CONFIDENTIAL    12 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

  d) Intermediate Safety Stock.

 

  i. Sponsor shall pay for establishment of and any increase of Intermediate
Safety Stock as follows

 

  a. [***] of Intermediate Batch Price for Intermediate Batches specified in the
Intermediate Safety Stock Purchase Order upon submission of the Purchase Order

 

  b. [***] of Intermediate Batch Price for Intermediate Batches specified in the
Intermediate Safety Stock Purchase Order [***].

 

  ii. If Sponsor requests a reduction of Intermediate Safety Stock, Fujifilm
shall not replenish the excess of Intermediate Safety Stock and shall [***].

 

  e) Process Consumables Safety Stock. Fujifilm shall invoice Sponsor for the
cost of Process Consumables Category B and Process Consumables Category C Safety
Stock plus a [***] fee for [***] upon [***].

 

  f) Campaign Fee. The Campaign Fee will be invoiced on start of an [***].

 

  g) Annual Program Fee. In addition to fees for Drug Substance delivered under
Binding Orders, Sponsor shall pay Fujifilm the Annual Program Fee listed in
Attachment 1. The Annual Program Fee for a calendar year shall be invoiced at
the beginning of that year.

 

  h) Annual Price Adjustment.

 

  I. The Manufacturing Price, Campaign Report Fee, Engineering Run Price and
Annual Program Fee specified in Attachment 1 shall increase first on [***] and
then on [***] of the consecutive years in an amount [***], if any, [***].
Manufacturing Price shall not decrease. Notwithstanding the foregoing, if [***].

 

  II. Process Consumable Price and Resin Price specified in Attachment 2 shall
be adjusted annually first on [***] and then on [***] of
the consecutive years in the amount equal to the increase or [***].

 

  i) Process Improvements. The Parties agree that during the course of the
Agreement, the Parties may identify and implement process improvements that can
benefit both Parties. If one of the Parties identifies an opportunity for
improvements related to raw materials, such Party will notify the other Party
and the Parties will jointly discuss and use good faith efforts to agree to
these opportunities. Any cost-related improvements resulting from these projects
will be shared across both Parties, with [***] of the cost savings being passed
through to Sponsor. Such improvements must be within the validated parameters of
the process and shall not be effective unless mutually agreed in writing by the
Parties and approved by relevant regulatory authorities.

 

  j) [***].

 

  k) Payment Terms. Payments are due thirty (30) calendar days from the date of
invoice issued by Fujifilm. Payments received beyond thirty (30) calendar days
from the date of invoice are subject to an interest charge of one percent
(1%) per month. Unless within thirty (30) calendar days of the date of invoice,
Sponsor has advised Fujifilm in good faith and in writing the specific basis for
disputing an invoice, failure to pay an invoice within seventy-five (75) days
from the date of invoice may, at Fujifilm’s election, constitute a material
breach of this Agreement.

 

CONFIDENTIAL    13 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

  l) Suspension of Services. In addition to all other remedies available to
Fujifilm, in the event of a Sponsor default, including if Sponsor fails to make
payments as required hereunder, provided such payments are not disputed,
Fujifilm may refuse to carry out further work and/or suspend Manufacture and
deliveries of Drug Substance or provision of other services and reports until
Sponsor makes payment and/or provides assurance of further or future payment
reasonably satisfactory to Fujifilm.

 

  m) Sponsor-dedicated Process Equipment. In anticipation of commercial supply
of the Drug Substance, Fujifilm shall perform evaluation of the equipment used
in Manufacturing of Drug Substance in respect to the risk posed to uninterrupted
supply of Drug Substance under this Agreement and shall propose to Sponsor
appropriate countermeasures that may include dedication of equipment to the
Program. If Sponsor elects to have any equipment dedicated solely to the
Program, Sponsor shall carry the cost of procurement, installation and
qualification of such equipment, which shall be set forth in a Change Order

Section 10

Non-Conforming Batch

 

  a) Non-Conforming Batch. The following provisions shall apply if it is
ascertained by either Party that a Drug Substance Batch is a Non-Conforming
Batch:

 

  I. If Fujifilm is the first to discover the non-conformity, Fujifilm shall
provide written notice of same, including an explanation of the non-conformity,
to Sponsor within the period specified in the Quality Agreement, If Sponsor is
the first to discover the non-conformity, Sponsor shall provide written notice,
including an explanation of the non-conformity, within the period specified in
the Quality Agreement. If Sponsor does not provide notice of non-conformity in
the time frame set forth above, Sponsor shall be deemed to have accepted such
Drug Substance Batch.

 

  II. The Non-Conforming Batch shall not be delivered to Sponsor if it is still
located at the GMP Facility on the date of Fujifilm’s issuance or receipt (as
applicable) of the notice of non-conformity.

 

  III. If Sponsor has provided the notice of a Non-Conforming Batch to Fujifilm
within the period specified in Quality Agreement, Fujifilm shall investigate the
non-conformity in accordance with the Quality Agreement and notify Sponsor in
writing as to whether Fujifilm agrees or disagrees in good faith with Sponsor’s
determination of the existence or cause of the non-conformity and the reasons
therefor.

 

  IV. If Fujifilm has provided the notice of a Non-Conforming Batch to Sponsor
within the period specified in the Quality Agreement, Sponsor shall notify
Fujifilm whether Sponsor agrees or disagrees in good faith with Fujifilm’s
determination of the existence or cause of the non-conformity and the reasons
therefore. If Sponsor does not provide a written notice within such period,
Sponsor shall be deemed to have accepted the existence and cause of
non-conformity as stated by Fujifilm.

 

CONFIDENTIAL    14 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

  V. In the event the Parties do not agree as to the existence of a
Non-Conforming Batch or the cause of the Non-Conforming Batch for purposes of
10(c), then within [***] days of Fujifilm’s written notice pursuant to
Section 10(a)(iv) or Sponsor’s written notice pursuant to Section 10(a)(iii),
the parties shall follow dispute resolution as set forth in Section 18 where
“senior executive” shall mean the head of a Quality Assurance unit.

 

  VI. Fujifilm shall use commercially reasonable efforts to start Manufacture of
a further Batch to replace the Non-Conforming Batch at [***]. In addition,
[***], if applicable pursuant to [***]. Notwithstanding the foregoing, [***].

 

  b) Disposal of Non-Conforming Batch. Unless otherwise requested by Sponsor in
writing, Fujifilm shall dispose of any Non-Conforming Batch that [***] pursuant
to [***] in accordance with Applicable Law and at Fujifilm’s cost.

 

  c) Change in Process Performance and Multiple Non-Conforming Batches. In the
event the Parties mutually agree a root cause of non-conformity of a
Non-Conforming Batch is attributed to change in process performance or when for
two or more Non-Conforming Batches within a Campaign, the root cause is not
identifiable and is not the result of Fujifilm’s failure to perform the
Manufacturing in accordance with this Agreement and the Quality Agreement,
[***]. In addition, to the extent required for compliance with cGMP, Fujifilm
may postpone the start date of any further Batches pending [***].

 

  d) Limited Remedy. Notwithstanding anything to the contrary in this Agreement,
the remedies set out in this Section 10 shall be Sponsor’s sole remedies in
relation to a Non-Conforming Batch.

 

  e) Reliance on Terms of Agreement in Accepting/Rejecting Batch. For the
avoidance of doubt, the Parties will follow the terms in this Agreement and the
Quality Agreement for accepting or rejecting a disputed Batch.

Section 11

Change Orders

 

  a) Assumptions. The Batch Price, Annual Program Fee and Campaign Fee are
subject to the following assumptions that (a) a validated Process and analytical
methods will be used to Manufacture Intermediate and Drug Substance, with no
changes following the Conformance Campaign; (b) there will be no changes to the
Drug Substance Specification or the Specification following the Conformance
Campaign; (c) there will be no changes to the Specification documented in
Sponsor’s BLA, (d) no additional process development, process qualification or
validation, and no analytical development, qualification or validation will be
required under this Agreement, and (e) Drug Substance stability programs (if
required) will be managed through separate contracts and their outcome will not
require changes to the process (“Key Manufacturing Assumptions”). Fujifilm also
assumes that Sponsor will cooperate and perform its obligations under this
Agreement in a timely manner, that no event described in Section 21, (Force
Majeure) will occur and that there are no changes to any applicable laws, rules
or regulations which affect the timely performance of the Program (the foregoing
assumptions together with the Key Manufacturing Assumptions, collectively, the
“Assumptions”).

 

CONFIDENTIAL    15 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

  b) Sponsor Change Orders. Sponsor shall inform Fujifilm in writing of any
proposed modifications to the Key Manufacturing Assumption, equipment, systems,
GMP Facility, Process, Process Consumables, Starting Materials, Specifications
or other changes relating to the Manufacture (collectively, “Modifications”).
Once a Modification has been requested by Sponsor, and agreed with by Fujifilm,
Fujifilm shall provide Sponsor with a change order containing an estimate of the
increase or decrease, as applicable, in Batch Price or any other costs to
Sponsor as well as the activities, deliverables, estimated duration, and payment
schedule (“Change Order”) within [***] business days of receiving such request
from Sponsor. Sponsor shall be deemed to have not approved the Change Order if
Fujifilm does not receive a written approval of the Change Order from Sponsor
within [***] business days of Sponsor’s receipt of the Change Order. If Sponsor
does not approve such Change Order, then Sponsor and Fujifilm shall negotiate in
good faith to agree on a Change Order that is mutually acceptable. Any
Modification proposed by Sponsor that would materially and negatively impact
Fujifilm’s ability to perform services (including, without limitation, meeting
its then-existing contractual obligations) for then-existing third party clients
or that require more than commercially reasonable efforts by Fujifilm to
implement shall be discussed by the parties in good faith and shall require
Fujifilm’s prior written consent, which consent shall not be unreasonably
withheld or delayed.

 

  c) Fujifilm Change Orders. Fujifilm shall promptly notify Sponsor in writing
of any Modification after becoming aware of the need for such Modification. If a
Modification is expected to have an impact on Process, Product, the BLA, or
Fujifilm obligations under this Agreement, the Parties shall discuss the
feasibility of such Modification in good faith. Any changes to Agreement,
including pricing, resulting from such Modification shall be subject to the
Change Order process. Fujifilm shall request Modifications in writing from
Sponsor by issuing a Change Order to Sponsor for review and approval. Sponsor
shall be deemed to have not approved the Change Order if Fujifilm does not
receive a written approval of the Change Order from Sponsor within [***]
business days of Sponsor’s receipt of the Change Order. If Sponsor does not
approve such Change Order, then Sponsor and Fujifilm shall negotiate in good
faith to agree on a Change Order that is mutually acceptable.

 

  d) Modifications Requested by Regulatory Authority. If Modifications are
requested by or from Fujifilm or Sponsor as a result of requirements set forth
by a Regulatory Authority and such Modifications apply solely to the Manufacture
of Drug Substance, then Sponsor and Fujifilm will review such requirements and
use good faith efforts to agree on the reasonable costs associated therewith,
which shall be borne by Sponsor. If Modifications are requested by or from
Fujifilm as a result of requirements set forth by a Regulatory Authority and
such Modifications apply generally to the Drug Substance as well as other
products produced by Fujifilm (for itself or for third parties) or the general
operation of the Facilities, then Fujifilm shall bear the reasonable costs
associated therewith. Except as set forth above, the reasonable costs associated
with Modifications requested by Fujifilm which exclusively benefit Fujifilm
and/or its other customers shall be borne by Fujifilm, and the reasonable costs
associated with Modifications requested by Sponsor shall be borne by Sponsor.

 

  e)

Regulatory Authority Approval of Modifications. Sponsor shall have sole
responsibility for obtaining any and all necessary approvals from any Regulatory
Authority for implemented Modifications and for reporting any implemented
Modifications to any Regulatory Authority as appropriate, except if
Modifications are requested by or from Fujifilm as a result of requirements set
forth by a Regulatory Authority and such

 

CONFIDENTIAL    16 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

  Modifications apply generally to the Drug Substance as well as other products
produced by Fujifilm (for itself or for third parties) or the general operation
of the Facilities, in which case Fujifilm shall have the responsibility for the
aforementioned actions. Upon request by a Party, the other Party shall assist in
obtaining any such approvals; provided that Sponsor will pay Fujifilm reasonable
fees therefor to the extent Sponsor is responsible for the costs of the
Modification, such fees being reflected in their respective Change Order.

Section 12

Confidential Information/Legal Proceedings

 

  a) Sponsor’s Confidential Information. For the duration of this Agreement and
for [***] years thereafter, Fujifilm will not disclose, without Sponsor’s
written permission, any Confidential Information disclosed (whether disclosed in
writing, verbally, by way of sample or by any other means and whether directly
or indirectly) by Sponsor (“Sponsor’s Confidential Information”) unless such
disclosure: (i) is to an Affiliate of Fujifilm that is under a similar
obligation to keep such information confidential; (ii) is or becomes publicly
available through no fault of Fujifilm; (iii) is disclosed to Fujifilm by a
third party entitled to disclose it; (iv) is already known to Fujifilm as shown
by its prior written records; (v) is developed independently of a Program by
Fujifilm without reference to any of the Confidential Information disclosed by
Sponsor; or (vi) is required by any law, rule, regulation, order decision,
decree, subpoena or other legal process to be disclosed. If such disclosure is
requested by legal process, Fujifilm will make all reasonable efforts to notify
Sponsor of this request promptly prior to any disclosure to permit Sponsor to
oppose such disclosure by appropriate legal action. Fujifilm shall use
reasonable precautions to protect the confidentiality of Sponsor’s Confidential
Information comparable to precautions taken to protect its own proprietary
information. Fujifilm will not use Sponsor’s Confidential Information for any
purpose except performing its obligations under this Agreement. Upon termination
or expiration of this Agreement for any reason, Fujifilm will return to Sponsor
all Sponsor’s Confidential Information within thirty (30) days of such
termination, except that Fujifilm may retain one copy of Sponsor’s Confidential
Information to the extent Fujifilm is required to do so under the Quality
Agreement or for regulatory purposes.

 

  b)

Fujifilm Confidential Information. For the duration of this Agreement and for
[***] years thereafter, Sponsor will not disclose, without Fujifilm’s written
permission, any Confidential Information disclosed (whether disclosed in
writing, verbally, by way of sample or by any other means and whether directly
or indirectly) by Fujifilm to Sponsor in connection with Fujifilm’s performance
of any Program (“Fujifilm Confidential Information”) unless such disclosure:
(i) is to an Affiliate of Sponsor that is under a similar obligation to keep
such information confidential; (ii) is or becomes publicly available through no
fault of Sponsor; (iii) is disclosed to Sponsor by a third party entitled to
disclose it; (iv) is already known to Sponsor as shown by its prior written
records; (v) is developed independently of a Program by Sponsor without
reference to any of the Confidential Information disclosed by Fujifilm; or
(vi) is required by any law, rule, regulation, order decision, decree, subpoena
or other legal process to be disclosed. If such disclosure is requested by legal
process, Sponsor will make all reasonable efforts to notify Fujifilm of this
request promptly prior to any disclosure to permit Fujifilm to oppose such
disclosure by appropriate legal action. Sponsor shall use reasonable precautions
to protect the confidentiality of Fujifilm Confidential Information comparable
to precautions taken to protect its own proprietary information. Sponsor will
not use Fujifilm Confidential Information for any purpose except performing its
obligations under this Agreement. Upon termination or expiration of this
Agreement for any reason,

 

CONFIDENTIAL    17 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

  Sponsor will return to Fujifilm all Fujifilm Confidential Information within
thirty (30) days of such termination, except that Sponsor may retain one copy of
Fujifilm’s Confidential Information to the extent Sponsor is required to do so
under the Quality Agreement or for regulatory purposes.

 

  c) Testimony and Records. If either Party shall be obliged to provide
testimony or records constituting Confidential Information of the other in any
legal or administrative proceeding, then the Party to whom the Confidential
Information belongs shall reimburse the other Party for its out-of-pocket costs
therefore plus an hourly fee for its employees or representatives equal to the
internal fully burdened costs of such employee or representative.

 

  d) Definition. For both Parties, “Confidential Information” shall mean and
include without limitation such types of information as: inventions, methods,
plans, processes, specifications, characteristics, raw data, analyses, equipment
design, costs, marketing, sales, and performance information, including patents
and patent applications, grant applications, notes, and memoranda, whether in
writing or presented, stored or maintained electronically, magnetically or by
other means, which are disclosed by the disclosing Party to the recipient Party
in writing or in other tangible form and marked “confidential” or, if disclosed
orally (or in some other non-tangible form), are identified as confidential to
the recipient Party in writing within sixty (60) days of such disclosure.

Section 13

Inventions and Patents

 

  a) Drug Substance improvement or use inventions discovered by Fujifilm
employees during and as a result of performing a Program under this Agreement
(“Drug Substance Invention”) shall be owned by Sponsor, and Fujifilm hereby
assigns all such Drug Substance Inventions to Sponsor. If Sponsor requests and
at Sponsor’s expense, Fujifilm will execute any and all applications,
assignments or other instruments and give testimony which shall be necessary to
apply for and obtain Letters of Patent of the US or of any foreign country with
respect to the Drug Substance Invention and Sponsor shall compensate Fujifilm
for the time devoted to such activities and reimburse it for expenses incurred.
For Drug Substance Inventions assigned pursuant to this section, Sponsor shall
provide Fujifilm a royalty-free license necessary to perform each Program for
the term of this Agreement. All other inventions or improvements discovered
solely or jointly by Fujifilm employees during and as a result of performing the
Program (“Process Inventions”) shall be owned by Fujifilm; provided that if a
Process Invention directly related to rhPDGF-BB is jointly discovered by Sponsor
and Fujifilm, Fujifilm may not use such Process Invention in connection with
third party customers for such customers’ rhPDGF-BB development or manufacture.

 

  b) For Process Inventions, Fujifilm will grant to Sponsor a perpetual,
world-wide, royalty-free, non-exclusive license, with right to sublicense, under
terms mutually agreed to by the Parties in and to such Process Inventions for
Sponsor to manufacture, and/or have a third party manufacture, the Drug
Substance. If Fujifilm requests and at Fujifilm’s expense, Sponsor will execute
any and all applications, assignments or other instruments and give testimony
which shall be necessary to apply for and obtain Letters of Patent of the US or
of any foreign country with respect to the Process Invention and Fujifilm shall
compensate Sponsor for the time devoted to such activities and reimburse it for
expenses incurred.

 

CONFIDENTIAL    18 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

  c) Fujifilm reserves the right to use data during the course of a Program to
support applications necessary to apply for and obtain Letters of Patent of the
U.S. or any foreign country with respect to Process Inventions so long as no
Sponsor Confidential Information is disclosed in any such application.

Section 14

Independent Contractor

Fujifilm shall perform each Program as an independent contractor of Sponsor and
shall have complete and exclusive control over its facilities, equipment,
employees and agents. The provisions of this Agreement shall not be construed to
establish any form of partnership, agency or other joint venture of any kind
between Fujifilm and Sponsor, nor to constitute either Party as the agent,
employee or legal representative of the other. All persons furnished by either
Party to accomplish the intent of this Agreement shall be considered solely as
the furnishing Party’s employees or agents and the furnishing Party shall be
solely responsible for compliance with all laws, rules and regulations
involving, but not limited to, employment of labor, hours of labor, working
conditions, workers’ compensation, payment of wages, and withholding and payment
of applicable taxes, including, but not limited to income taxes, unemployment
taxes, and social security taxes.

Section 15

Insurance

 

  a) Fujifilm Insurance Obligations. Fujifilm shall secure and maintain in full
force and effect throughout the performance of each Program policies of
insurance for (a) workmen’s compensation (b) general liability, (c) automobile
liability, and (d) product liability having policy limits, deductibles and other
terms appropriate to the conduct of Fujifilm’s business in Fujifilm’s reasonable
judgment.

 

  b) Sponsor Insurance Obligations. Sponsor shall secure and maintain in full
force and effect throughout the performance of each Program policies of
insurance for (a) general liability and (b) product liability having policy
limits, deductibles and other terms appropriate to the conduct of Sponsor’s
business in Sponsor’s reasonable judgment.

Section 16

Delivery

Fujifilm shall package for shipment Drug Substance, samples or other materials
at Sponsor’s expense and in accordance with Sponsor’s full written and
reasonable instructions with Sponsor bearing all packaging, shipping and
insurance charges. Freight terms shall be Ex Works (Incoterms 2010). Fujifilm
shall retain representative samples of Drug Substance for record keeping,
testing and regulatory purposes. Sponsor shall provide for shipping within
fourteen (14) calendar days of receiving of a complete Batch Packet by Sponsor.
In the event of any delay by Sponsor in shipping one or more shipments of Drug
Substance in accordance with this Section 16, the Parties acknowledge and agree
that liability and risk of loss for each such shipment of Drug Substance shall
automatically transfer to (and be assumed by) Sponsor effective upon expiration
of the applicable fourteen (14) day period.

Section 17

Default/Limitation of Warranty

 

  a)

Fujifilm Default. If Fujifilm is in default of its material obligations under
this Agreement, then Sponsor shall promptly notify Fujifilm in writing of any
such default. Fujifilm shall have a period of forty-five (45) days from the date
of receipt of such notice within which to cure or to commence to cure such
default. If Fujifilm fails to so cure or commence to cure, then this Agreement
shall, at Sponsor’s option, immediately terminate. Subject to

 

CONFIDENTIAL    19 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

  any limitations of remedies and liability limitations, including without
limitation, those set forth in Section 10 (d) and Sections 17(c) and (d), in the
event of such termination, Sponsor will also be entitled to all other rights and
remedies available at law or in equity.

 

  b) Sponsor Default. If Sponsor is in default of its material obligations under
this Agreement, Fujifilm shall promptly notify Sponsor in writing of any such
default. Sponsor shall have a period of forty-five (45) days from the date of
receipt of such notice within which to cure such default; provided that if
Sponsor fails to cure such breach within the specified cure period, this
Agreement may, at Fujifilm’s option, immediately terminate. Subject to any
limitations of remedies and liability limitations, including without limitation,
those set forth in Section 17(c), in the event of such termination, Fujifilm
will also be entitled to all other rights and remedies available at law or in
equity.

 

  c) LIMITATION OF LIABILTY. Notwithstanding anything herein to the contrary,
UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE ENTITLED TO INCIDENTAL, INDIRECT,
OR CONSEQUENTIAL DAMAGES ARISING IN CONNECTION WITH THE DEFAULT OR BREACH OF ANY
OBLIGATION OF THE OTHER PARTY UNDER THIS AGREEMENT OR ANY DOCUMENTS OR
APPENDICES RELATED THERETO. [***]. The foregoing limitations on liability shall
not apply to liability arising from [***] contained in Section 12.

 

  d) DISCLAIMER OF WARRANTY. EXCEPT AS EXPRESSLY STATED HEREIN, NEITHER PARTY
PROVIDES TO THE OTHER PARTY HERETO ANY WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT TO THE MATERIALS AND SERVICES PROVIDED HEREUNDER, AND ALL SUCH
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE ARE WAIVED.

 

  e) [***].

Section 18

Dispute Resolution

 

  a) Executive Discussions. In the event any dispute shall arise between Sponsor
and Fujifilm with respect to any of the terms and conditions of this Agreement
or a Program; then senior executives of Sponsor and Fujifilm shall meet as
promptly as practicable after notice of such dispute to resolve in good faith
such dispute.

 

  b) Mediation. If Sponsor and Fujifilm are unable to satisfactorily resolve the
dispute within [***] following referral to the senior executives through
provision of a written notice by one of the Parties as set forth in Section 28,
then such dispute shall be referred to mediation in accordance with the rules of
the American Arbitration Association. The Parties shall participate in the
mediation in a good faith attempt to settle the dispute. The mediation shall be
held in Wake County, North Carolina.

 

  c)

Arbitration. If mediation fails to resolve the dispute within [***] of the
initial meeting pursuant to Section 18(a) above, then such dispute shall be
finally settled by an arbitrator in accordance with this Section 18(c). The
arbitration will be held in Wake County, North Carolina, and except as noted
below, shall be conducted in accordance with the rules of the American
Arbitration Association by a neutral arbitrator agreeable to both Parties. If
the Parties do not agree on an arbitrator within [***] of the termination of the
mediation as indicated by at least one of the Parties, the American Arbitration
Association shall appoint an arbitrator to hear the case in accordance with its
rules. The

 

CONFIDENTIAL    20 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

  arbitrator shall have no authority to award consequential or exemplary damages
or to vary from or ignore the terms of this Agreement and shall be bound by
controlling law. Finally, the Parties may seek judicial intervention for
emergency relief, such as restraining orders and injunctions where appropriate,
and for specific performance as provided in Section 17(e) above.

 

  d) Binding Decision. Any decision by the arbitrator shall be binding upon the
Parties and may be entered as final judgment in any court having jurisdiction.
The cost of any arbitration proceeding shall be borne by the Parties, as the
arbitrator shall determine if the Parties have not otherwise agreed. The
arbitrator shall render their final decision in writing to the Parties.

 

  e) Timeliness of Actions. Any action for breach of this Agreement or to
enforce any right hereunder shall be commenced pursuant to this Section 18
within [***] after the cause of action accrues or it shall be deemed waived and
barred, except any action for nonpayment by Sponsor of any prices, charges, fees
or other amounts payable hereunder may be brought by Fujifilm at any time
permitted by applicable law, and Fujifilm may suspend performance of any of its
obligations hereunder until all such payments are made.

Section 19

Indemnification

 

  a) Fujifilm Indemnification Obligations. Fujifilm shall indemnify Sponsor and
its affiliates and their respective officers, directors and employees
(collectively, the “Sponsor Group”) from any loss, cost, damage or expense
(“Loss”) from any lawsuit, action, claim, demand, assessment or proceeding
(“Claim”) arising from (i) Fujifilm’s negligence, gross negligence or
intentional misconduct or inaction in the performance of this Agreement, or
(ii) Fujifilm’s violation, non-compliance or non-performance of any of the terms
of this Agreement; provided that if such Loss or Claim arises in whole or in
part from Sponsor’s negligence, gross negligence or intentional misconduct or
inaction, then the amount of the Loss that Fujifilm shall indemnify the Sponsor
Group for pursuant to this Section 19(a) shall be reduced by an amount in
proportion to the percentage of Sponsor’s responsibilities for such Loss
determined by a court of competent jurisdiction in a final and non-appealable
decision or in a binding settlement between the Parties.

 

  b) Sponsor Indemnification Obligations. Sponsor shall indemnify Fujifilm and
its affiliates and their respective officers, directors and employees
(collectively, the “Fujifilm Group”) from any Claim or Loss arising from or
related to: (i) the Sponsor Deliverables, Drug Product or the Program; (ii) the
negligence, gross negligence or intentional misconduct or inaction of Sponsor;
(iii) the infringement or alleged infringement of the Drug Substance or Starting
Materials or other information or materials supplied to Fujifilm by or on behalf
of Sponsor on the intellectual property rights of a third party; or,
(iv) Sponsor’s violation, non-compliance or non-performance of any of the terms
of this Agreement; provided that if such Loss or Claim arises in whole or in
part from Fujifilm’s negligence, gross negligence or intentional misconduct or
inaction, then the amount of such Loss that Sponsor shall indemnify the Fujifilm
Group for pursuant to this Section 19(b) shall be reduced by an amount in
proportion to the percentage of Fujifilm’s responsibilities for such Loss as
determined by a court of competent jurisdiction in a final and non-appealable
decision or in a binding settlement between the Parties.

 

  c)

Indemnification Procedure. Upon receipt of notice of any Claim which may give
rise to a right of indemnity from the other Party hereto, the Party seeking
indemnification (the

 

CONFIDENTIAL    21 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

  “Indemnified Party”) shall give written notice thereof to the other Party,
(the “Indemnifying Party”) with a Claim for indemnity (“Indemnity Claim”). Any
delay or failure to give notice shall not discharge the duty of the Indemnifying
Party to indemnify except to the extent it is prejudiced by such delay or
failure. Such Claim for indemnity shall indicate the nature of the Claim and the
basis therefore. Promptly after a Claim is made for which the Indemnified Party
seeks indemnity, the Indemnified Party shall permit the Indemnifying Party, at
the Indemnifying Party’s option and expense, to assume the complete defense of
such Claim, provided that (i) the Indemnified Party will have the right to
participate in the defense of any such Claim at its own cost and expense,
(ii) the Indemnifying Party will conduct the defense of any such Claim with due
regard for the business interests and potential related liabilities of the
Indemnified Party and (iii) the Indemnifying Party will, prior to making any
settlement, consult with the Indemnified Party as to the terms of such
settlement and receive approval thereof, not to be unreasonably withheld. The
Indemnifying Party will not, in defense of any such Claim, except with the
consent of the Indemnified Party, consent to the entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof, the
giving by the claimant or plaintiff to the Indemnified Party of a release from
all liability in respect thereof. As to those Claims with respect to which the
Indemnifying Party does not elect to assume control of the defense, the
Indemnified Party will afford the Indemnifying Party an opportunity to
participate in such defense at the Indemnifying Party’s own cost and expense,
and will not settle or otherwise dispose of any of the same without the consent
of the Indemnifying Party.

Section 20

Representations and Warranties

 

  a) Right and Authority. Each Party represents and warrants to the other that
it has the full right and authority to enter into this Agreement and to perform
in accordance with the terms and conditions set forth herein. Each Party
represents and warrants to the other that neither it nor any of its officers,
directors, or its employees performing services under this Agreement has been
debarred, or convicted of a crime which could lead to debarment, under the
Generic Drug Enforcement Act of 1992, 21 United States Code §§335(a) and (b).

 

  b) Licenses and Permits. Each Party represents and warrants to the other Party
that it has obtained and will at all times during the term of this Agreement,
hold and comply with all licenses, permits and authorizations necessary to
perform this Agreement as now or hereafter required under any applicable
statutes, laws, ordinances, rules and regulations of the United States and any
applicable foreign, state, and local governments and governmental entities.

 

  c) Legal Title. Sponsor hereby represents and warrants to Fujifilm that it has
legal title and/or a valid license to the cell line, raw material, expression
systems, process patents and the Drug Substance necessary to conduct the Program
and that the Drug Substance will not violate or infringe on the patents,
trademarks, trade names, service marks or copyrights of any other party.

Section 21

Force Majeure

Either Party shall be excused from performing its respective obligations under
this Agreement if and to the extent that its performance is delayed or prevented
by Force Majeure. The Party subject to such event shall promptly notify the
other Party of the occurrence thereof and, if known, the expected duration. Any
time specified or estimated for completion of performance in

 

CONFIDENTIAL    22 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

the Agreement falling due during or subsequent to the occurrence of any of such
events shall be automatically extended for a period of time to recover from such
disability. Fujifilm will promptly notify Sponsor if, by reason of any of the
events referred to herein, Fujifilm is unable to meet any such time for
performance specified or estimated in the Agreement. If any part of the Program
is invalid as a result of such disability, Fujifilm will, upon written request
from Sponsor, but at Sponsor’s sole cost and expense, repeat that part of the
Program affected by the disability.

Section 22

Allocation of Resources

If delays in the agreed commencement or performance of the Program occur because
of Sponsor’s request or inability to supply Fujifilm with agreed Sponsor
Deliverables or any information required to begin or perform the Program within
thirty (30) days of such agreed time, Fujifilm may reallocate resources being
held for performance of the Program without incurring liability to Sponsor. In
addition, in such event Fujifilm shall be relieved of its obligation to perform
the Program except that upon such delay being removed or remedied, Fujifilm will
use commercially reasonable efforts to allocate resources to performance of the
Program.

Section 23

Use of Names

The Parties anticipate opportunities for joint or independent press releases or
other announcements relating to the activities contemplated hereby.
Notwithstanding the foregoing, except for SEC filings or other filings or
releases required by law, neither Party shall use the name of the other Party,
its Affiliates or the names of the employees of the other Party in any
advertising or sales promotional material or in any publication without prior
written permission of such Party. Such consent may not be unreasonably withheld.
In the event one Party is required to file an SEC filing or other filings or
releases required by law, such releasing Party shall provide the other Party
with a copy of the release or a copy of this Agreement with proposed redactions
as soon as reasonably practicable and with adequate time for review and
response. Without limiting the foregoing, in the event that either party must
file a copy of this Agreement with the SEC or other governmental agency, such
party shall provide the other party with a copy of this Agreement with proposed
redactions with at least a twenty-one (21) day opportunity to review and provide
comments and additional redactions, unless the applicable SEC or agency
requirements require a filing(s) which does not permit such twenty-one (21) day
opportunity, in which case such party shall provide the other party with a copy
of this Agreement with proposed redactions with the maximum reasonable amount of
time as possible to review and provide comments and additional redactions. The
releasing Party shall incorporate the other Party’s redactions in good faith. If
the SEC or governmental agency does not accept such redactions, the releasing
Party shall provide notice to the other Party and an opportunity to respond to
the SEC (via the disclosing Party) and provide the copy of the release or this
Agreement as published.

Section 24

Term/Termination

 

  a) Term. This Agreement shall commence as of the Effective Date and shall
remain in force for an initial period of five (5) years from the Effective Date
(“Initial Term”), unless sooner terminated pursuant to Sections 17(a), 17(b) or
24(b). This Agreement shall automatically renew thereafter for successive three
(3)-year periods (each an “Extension Term”) unless either party gives the other
party at least twenty-four (24) months’ notice of its intent to not renew this
Agreement. The Initial Term and Extension Terms shall collectively be referred
to herein as “Term”.

 

CONFIDENTIAL    23 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

  b) Termination for Bankruptcy. Either Party may immediately terminate this
Agreement upon written notice to the other Party if (i) the other Party is
declared insolvent or bankrupt by a court of competent jurisdiction, (ii) a
voluntary petition in bankruptcy is filed in any court of competent jurisdiction
by the other Party or (iii) this Agreement is assigned by the other Party for
the benefit of creditors.

 

  c) Survival of Terms. Definitions and the following sections shall survive
termination or expiration of this Agreement: 9(i) (to the extent invoices are
outstanding upon expiration or termination of this Agreement), 12, 13, 17(c),
17(d), 18, 19, 23, 24(c), 25, 27 – 32.

Section 25

Sponsor Rights and Obligations upon Termination

 

  a) Supply of Drug Substance. Upon expiration or termination of this Agreement
for any reason, Fujifilm shall manufacture, for supply to Sponsor:

A. If the Agreement is terminated during the Initial Term or is not extended
after the Initial Term:

(i) [***] Batches of Drug Substance; or

(ii) Any lesser number of Batches of Drug Substance agreed by Parties in writing
at the expiration or termination of Agreement.

B. If the Agreement is terminated during Extension Term or is not extended after
any of the Extension Terms:

(i) [***] of the number of Batches of Drug Substance ordered during the [***]
period immediately preceding the effective date of such expiration or
termination; or

(ii) Any lesser number of Batches of Drug Substance requested by Sponsor in
writing at the expiration or termination of Agreement, but no less than [***]
the Minimum Annual Order.

Sponsor shall be obligated to purchase from Fujifilm, and Fujifilm shall be
obligated to supply to Sponsor, all conforming Drug Substance so ordered under
this Section 25(a), pursuant to the terms hereof (including, without limitation,
Sections 9 and 16), within (i) [***], in case of Batches manufactured under
Section 25(a)(A), or (ii) [***], in case of Batches manufactured under
Section 25(a)(B), of the effective date of the expiration or termination of this
Agreement, unless otherwise agreed by Parties in writing expressly stating that
this purchase obligation will not apply.

Notwithstanding the foregoing, Fujifilm’s and Sponsor’s obligations under this
Section 25(a) will not apply if this Agreement is terminated by Fujifilm under
under Section 17(b) or Section 24(b) hereof. Additionally, Fujifilm’s and
Sponsor’s obligations under this Section 25(a) will not apply if this Agreement
is permitted to expire by mutual written agreement of the Parties expressly
stating that this Section 25(a) will not apply.

 

CONFIDENTIAL    24 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

  b) Technical Transfer. Upon expiration or termination of this Agreement for
any reason, upon Sponsor’s written request, at Sponsor’s reasonable cost and
expense and subject to a Change Order, Fujifilm shall:

 

  i. initiate a technical transfer of the Manufacturing Process to a third-party
Contract Manufacturing Organization specified by Sponsor; provided, however,
that in no event shall Fujifilm be required to (x) assign or license any
Fujifilm Intellectual Property Rights to such third party outside of the scope
set forth in Section 13(b) of this Agreement or Section 10(b) of the MBSA in
respect of Scope of Work #1 or any future Change Orders or Scopes of Work (as
defined in the MBSA) relating to the Product, or (y) assign, license or disclose
to such third party any know-how or business information that, in Fujifilm’s
reasonable assessment, may diminish its competitive position against such third
party.

 

  ii. provide Sponsor with Manufacturing Process Materials specified in
Attachment 1, to the extent such materials have been generated under the
Agreement, constitute Sponsor-specific work output, and have not been provided
to Sponsor in any form prior to such expiry or termination.

Notwithstanding the foregoing, Fujifilm’s obligations under this Section 25(b)
will not apply if this Agreement is terminated by Fujifilm under under
Section 17(b) or Section 24(b) hereof or if the parties mutually agree in
writing not to renew this Agreement, which writing expressly states that this
Section 25(b) will not apply.

 

  c) Regulatory Support. Upon expiration or termination of this Agreement for
any reason, upon Sponsor’s written request, at Sponsor’s reasonable cost and
expense, Fujifilm shall continue to provide regulatory support to Sponsor
directly related to Drug Substance, as provided in Section 3 c) and as otherwise
required for Sponsor and Sponsor’s Commercial Partners to be able to market and
sell the Drug Substance purchased under this Section 25, and previously
purchased under this Agreement, in the markets governed by the Regulatory
Authorities.

Section 26

Program Management

 

  a) Joint Steering Committee. Upon execution of this Agreement, Sponsor and
Fujifilm shall establish a Joint Steering Committee (the “Joint Steering
Committee” or “JSC”) comprised of Program Managers and functional leaders from
both Parties (and Sponsor’s Commercial Partners upon mutual agreement by both
Parties).

 

  b) Program Managers. Each Party shall appoint one person to serve as a Program
Manager with responsibility for overseeing program execution and being the
primary point of contact between the Parties with respect to the Program.

 

  c) Replacement of Joint Steering Committee Representatives and Program
Managers. Each Party shall be free to replace its representative members on the
Joint Steering Committee or its Program Manager with new appointees who have
authority to act on behalf of such Party, on notice to the other Party.

 

  d) Responsibilities of Joint Steering Committee. The Joint Steering Committee
shall be responsible for overseeing and directing the Parties’ interaction and
performance of their respective obligations under this Agreement. Without
limiting the generality of the foregoing, its duties shall include:

 

CONFIDENTIAL    25 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

  i. monitoring the performance of the Program;

 

  ii. resolving disagreements that arise under the Agreement; and

 

  iii. determining the need for and terms of any Change Orders.

 

  e) Meetings. The Joint Steering Committee shall define meeting frequency,
timing and location in order to monitor Programs and resolve issues arising
hereunder and to perform its responsibilities under this Agreement. Such
meetings may be in person or by telephone as agreed by the Joint Steering
Committee. As required, the Joint Steering Committee meetings may include
additional relevant function leaders from Sponsor and Fujifilm.

 

  f) Minutes. Within fifteen (15) days after each Joint Steering Committee
meeting, the Program Manager shall prepare and distribute minutes of the
meeting, which shall summarize the discussion points, actions, and decisions
made by the Joint Steering Committee. Program Managers from Fujifilm and Sponsor
shall alternate preparing meeting minutes, unless the JSC decides otherwise.
Minutes shall be approved or disapproved and revised, as necessary, at the next
minutes. Final minutes shall be distributed to the members of the Joint Steering
Committee.

 

  g) Dispute Resolution. In the event that the Joint Steering Committee cannot
reach agreement with respect to any material issue, then the issue shall be
resolved in accordance with the dispute resolution provisions in Section 15.

 

  h) Limitations. The Joint Steering Committee is not empowered to amend the
terms of this Agreement.

Section 27

Assignment

This Agreement shall not be assigned in whole or in part by either Party without
the prior written consent of the other, which consent shall not be unreasonably
withheld or delayed. Any attempt to assign this Agreement without such consent
shall be void and of no effect. Notwithstanding the foregoing, either Party
shall be entitled, without the prior written consent of the other Party, to
assign all or a part of its rights under this Agreement to a purchaser of all or
substantially all of its assets, or an entity with which it may merge where it
is not the surviving company, provided that the assignee agrees in writing to
assume all obligations undertaken by its assignor in this Agreement. No
assignment shall relieve the assigning Party of responsibility for the
performance of any of its obligations hereunder. The terms of this Agreement
shall inure to the benefit of successors and assigns.

Section 28

Notice

All notices to be given as required in this Agreement shall be in writing and
shall be delivered personally, sent by telecopies, or mailed either by a
reputable overnight carrier or first class mail, postage prepaid to the Parties
at the addresses set forth below or such other addresses as the Parties may
designate in writing. Such notice shall be effective on the date sent, if
delivered personally or sent by facsimile, the date after delivery if sent by
overnight carrier and on the date received if mailed first class.

 

CONFIDENTIAL    26 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

If to Sponsor:

General Manager

William L. Griffin

BioMimetic Therapeutics, LLC

389 Nichol Mill Ln

Franklin, TN 37067

With copy to:

General Counsel

Wright Medical Technology, Inc.

1023 Cherry Road

Memphis, TN 38117

If to Fujifilm:

President

Fujifilm Diosynth Biotechnologies

101 J. Morris Commons Lane

Morrisville, NC 27560

P: 919-337-4400

F: 919-337-0899

With copies to:

General Counsel

Legal Department

FUJIFILM Holdings America Corporation

200 Summit Lake Drive

Valhalla, New York 10595-1356

F: 914-789-8514

Section 29

Choice of Law

This Agreement shall be construed and enforced in accordance with the laws of
and in the venue of the State of North Carolina except for its rules regarding
conflict of laws.

Section 30

Waiver/Severability

No waiver of any provision of this Agreement, whether by conduct or otherwise,
in any one or more instances shall be deemed to be or be construed as a further
or continuing waiver of any such provision, or of any other provision or
condition of this Agreement. If any provisions hereof shall be determined to be
invalid or unenforceable, the validity and effect of the other provisions of
this Agreement shall not be affected thereby.

Section 31

Nonsolicitation

For the term of this Agreement, and for [***] following termination of this
Agreement, for any reason, neither Sponsor nor Fujifilm nor any of their
employees or agents shall, directly or indirectly, solicit, hire, or attempt to
solicit or hire, any employees of the other who were involved in the Program,
unless otherwise approved by the other Party.

 

CONFIDENTIAL    27 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

Section 32

Business Continuity and Disaster Recovery Plan; Site Master File

 

  a) Fujifilm shall develop and make effective prior to or upon execution of
this Agreement, a written [***] for the manufacturing and storage facilities
used to produce and store Drug Substance or Intermediate pursuant to this
Agreement.

 

  b) Fujifilm shall maintain a Site Master File with FDA as specified in the
Quality Agreement.

Section 33

Entire Agreement; Modification/Counterparts

 

  a) Entire Agreement/Modification. This instrument including the attached
Appendices sets forth the entire agreement between the Parties hereto with
respect to the performance of the Program by Fujifilm for Sponsor and as such,
supersedes all prior and contemporaneous negotiations, agreements,
representations, understandings, and commitments with respect thereto and shall
take precedence over all terms, conditions and provisions on any purchase order
form or form of order acknowledgment or other document purporting to address the
same subject matter. This Agreement shall not be waived, released, discharged,
changed or modified in any manner except by an instrument signed by the duly
authorized officers of each of the Parties hereto, which instrument shall make
specific reference to this Agreement and shall express the plan or intention to
modify same.

 

  b) Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

Section 34

[***] Due to Changes in [***]

In the event, during the manufacture of engineering or cGMP batches under the
MBSA, the Parties discover information which requires changes to the [***]
related to the [***], the Parties shall, in good faith, [***] of this Agreement
to reflect a shared risk allocation for implementing a [***] under this
Agreement.

Section 35

Limitation of Fujifilm’s Liability in Sponsor Agreements with Drug Substance
Recipients.

The Parties acknowledge and agree that Sponsor shall be distributing Drug
Substance to third-parties with whom Fujifilm shall not have a contractual
relationship. Sponsor shall include provisions in its contracts with any such
recipients of Drug Substance to ensure that Fujifilm shall not have any
liability to any such recipients of Drug Substance with whom Fujifilm does not
have a direct contractual relationship. Without limiting the foregoing, Sponsor
shall disclaim, in all such contracts, all of Fujifilm’s warranties, express or
implied, including without limitation, warranties of merchantability and fitness
for use, and shall disclaim Fujifilm’s liability for direct, indirect,
consequential, incidental, punitive and special damages. Sponsor shall name
Fujifilm as a third party beneficiary to disclaimers of warranties and
liabilities described in this Section 35 in its agreements with such Drug
Substance recipients. To the extent Sponsor is unable to secure the protections
for Fujifilm as set forth in this Section 35, Sponsor shall indemnify, defend
and hold harmless Fujifilm, its affiliates and each of their respective
officers, directors, employees and agents against any and loss, cost, damage or
expense from any lawsuit, action, claim, demand, assessment or proceeding made
by such third party Drug Substance recipients related to the Drug Substance.

 

CONFIDENTIAL    28 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

[Signature Page to Follow]

 

CONFIDENTIAL    29 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

BioMimetic Therapeutics, LLC     FUJIFILM Diosynth Biotechnologies U.S.A., Inc.
By:  

/s/ William L. Griffin

    By:  

/s/ Vincent Romeo

Name:  

William L. Griffin

    Name:  

Vincent Romeo

Title:  

EVP and GM

    Title:  

CFO

Date:  

April 4, 2016

    Date:  

March 30, 2016

      FUJIFILM Diosynth Biotechnologies U.S.A., Inc.       By:  

/s/ M. E. Meeson

      Name:  

M. E. Meeson

      Title:  

President

      Date:  

March 30, 2016

 

CONFIDENTIAL    30 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

Attachment 1: Service Price

Table 1

 

MANUFACTURING PRICE

Manufacturing Price

  

A. [***]

   $[***] per Batch

B. [***]

   $[***] per Batch

C. [***]

   $[***] per Batch

D. [***]

   $[***] per Batch

Table 2

 

CAMPAIGN REPORT FEE

   $[***] per
campaign report

Campaign Report

•  Collection of process surveillance parameters data for all Batches
Manufactured at Fujifilm. Surveillance parameters include but are not limited to
Critical Parameters and In-Process Controls

•  Trending of Surveillance Parameters

•  Statistical Analysis shall be performed on Critical Process and Quality
Attributes at a minimum

•  Regulatory/QA support for periodic review of surveillance parameter data in
compliance with US, EU, and Canadian regulations.

•  Preparation of surveillance parameter data report after completion of each
manufacturing campaign

Note: Surveillance review in compliance with regulatory requirements outside the
above listed may incur in additional costs

 

CONFIDENTIAL    31 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

Table 3

 

ANNUAL PROGRAM FEE

   $[***] per year

Annual Product Quality Review (APR) Report

•    The purpose of Product Quality Review is to evaluate if the process is
operating consistently within its validated state, to determine if there is a
need for specification revision, to highlight trends and identify any needed
corrective action, process improvement and/or re-validation.

•    The Product Quality Review (PQR) covers activities performed by the RTP
Facility or subcontracted by

RTP Facility (e.g. Stability and/or Raw Material testing) and which occurred
during the PQR review period.

•    Quality Assurance compiles the submitted information into a Fujifilm report
format.

Note: the report will be issued following Fujifilm standard template, price may
adjust if significant changes requested

Annual Regulatory Support

Annual documentation support for repeat regulatory requirements in accordance to
US, EU, and Canadian regulation. Activities include:

•    Review and comments on all regulatory submissions (as related to Product)

•    Inspection support and responses to any observations directly related to
Manufacture of Product

•    Updates to regulatory submissions, including support for supplements,
variations and annual reports

•    Site master file updates

Table 4

 

ENGINEERING RUN PRICE

Engineering Run Price

   $[***] per Run   

 

CONFIDENTIAL    32 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

Attachment 2: Process Consumables Lists

Lists of Process Consumables Category A, B and C. Pricing will be Fujifilm’s
cost of such Process Consumables purchased under the terms of the Agreement plus
a [***] handling fee.

Category A

Process Consumables listed in Manufacturing documentation and held by Fujifilm
in its common stock.

Category B

 

Fujifilm Item Spec #

       Description

[***]

     [***]

[***]

     [***]

[***]

     [***]

Category C

 

Fujifilm Item Spec #

       Description

[***]

     [***]

[***]

     [***]

[***]

     [***]

 

CONFIDENTIAL    33 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

Attachment 3: Allocation of Drug Substance between Sponsor and Commercial
Partners

 

  1. During the Annual Planning Meeting, Parties shall agree on the allocation
of Drug Substance resulting from and payments for Batches Manufactured under
Binding Orders. For clarity, such allocated payments will include all invoices
from Fujifilm related to performance of the Agreement during the planned
calendar year under Binding Order, including but not limited to payments for
Batches manufactured under Binding Order, campaign fees, annual fees, and
payments for Process Consumables Category C Parties shall make such allocation
between Sponsor and its Commercial Partners according to the following mechanism
that may be modified from time to time by a written agreement of Parties:

 

  a. Sponsor and each of its Commercial Partners shall provide a [***] Forecast,
as specified in Section 4e), reflecting required quantity of Drug Substance and
expected number of Batches to deliver such quantity. The required quantity of
Drug Substance will be the basis to calculate the percent of allocation of Drug
Substance between Sponsor and Commercial Partners (“Percent Allocated”). The
number of Batches in the forecast that correspond to the forecasted number of
grams will be for planning purposes only and will be verified jointly by Parties
during the Annual Planning Meeting, as specified in paragraph 2 below.

 

  b. Percent Allocated will be calculated according to the following formulas:

Percent Allocated to Sponsor = (number of grams forecasted by Sponsor) / (number
of grams forecasted by Sponsor and all Commercial Partners)

Percent Allocated to a Commercial Partner = (number of grams forecasted by such
Commercial Partner) / (number of grams forecasted by Sponsor and all Commercial
Partners)

 

  c. Parties may agree on Percent(s) Allocated that is different than the number
calculated according to equations in 1b. Percent Allocated shall be documented
in meeting minutes and will be used by Fujifilm to allocate payment
responsibility and Drug Substance produced.

 

  d. Sponsor and its Commercial Partners will be responsible for all payments
due under this Agreement in accordance with their Percent Allocated. For each
payment due under Section 9, Fujifilm shall issue separate invoices to Sponsor
and each of the Commercial Partners in amount commensurate with their Percent
Allocated,

Example1: [***]

 

  2. The number of Batches to be manufactured under Binding Order shall be
calculated by dividing the total number of grams forecasted by Sponsor and each
of its Commercial Partners by an average expected Product yield per Batch,
rounded up to a full Batch. Parties may agree to manufacture more Batches than
calculated. The average expected Product yield used for such calculations shall
be documented in the meeting minutes.

 

CONFIDENTIAL    34 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

  3. For clarity, payment obligations of Sponsor and its Commercial Partners are
based on the number of Batches produced and not on the actual quantity of
Product Manufactured. Sponsor and its Commercial Partners shall take possession
of all Drug Substance Manufactured irrespectively if the quantity (in grams)
meets or exceeds their [***] Forecast.

 

  4. Drug Substance from Batches manufactured under Binding Order shall be split
between Sponsor and its Commercial Partners according to Percent Allocated, as
outlined below:

 

  a. Product shall be allocated in increments of full containers (bottles).

 

  b. Unless otherwise instructed in writing by Sponsor prior to delivery as
specified in Section 16, any partial containers, or containers that are left
after allocation shall be delivered to Sponsor.

Example 2: [***]

 

  5. After completion of the Manufacturing Campaign for any given year and
review of Product yield but before disposition of the last Batch from the
Campaign, Sponsor and its Commercial Partners Parties may request that Drug
Substance produced is split differently between Sponsor and is Commercial
Partners. Sponsor shall be responsible for providing Fujifilm with detail
guidance on such split. Change in how actually produced Drug Substance is split
between Sponsor and Commercial Partners shall not change the Percent Allocated
in relation to Parties’ payment obligations towards Fujifilm.

Example 3: [***]

 

  6. Sponsor or one of its Commercial Partners may request that Fujifilm
manufactures additional Batches of Product, for their own use only, within the
already scheduled and allocated Manufacturing Campaign. Such additional Batches
are not subject to allocation of Product and payments based on Percent Allocated
for other batches in the same Campaign. The ordering Party is solely responsible
for payments for the additional Batches at the same Manufacturing Price as other
Batches Manufactured in the same campaign under the Binding Order. Adding
Batches to an already allocated Manufacturing Campaign will not change
allocation of payments in relation to performance of the Agreement during the
planned calendar year, including but not limited to payments for Batches
manufactured under Binding Order, campaign fees, annual fees, and payments for
Process Consumables Category C. Batches manufactured under the Binding Order,
the Campaign Report Fee, Annual Program fees unless the ordering Party requires
a separate report, which would be subject to an additional payment.

 

CONFIDENTIAL    35 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   



--------------------------------------------------------------------------------

FDBU-BMT Commercial Supply Agreement

 

Attachment 4: Sponsor’s Commercial Partners and Other Drug Substance Recipients

Table 5. Recipients of Drug Substance

 

    

Company

  

Designated as
Sponsor’s
Commercial Partner

  

Party to Annual
Meeting

  

Party to JSC

  

Independent Supply
Agreement with
Fujifilm

  

Who Supplies Drug
Substance to
the Company

1    [***]    [***]    YES    [***]    [***]    [***] 2    [***]    [***]    NO
   [***]    [***]    [***]

 

CONFIDENTIAL    36 [***] Indicates portions of this exhibit that have been
omitted and filed separately with the Securities and Exchange Commission
pursuant to a request for confidential treatment.   